Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rogers (6843453).
Per claim 1, Rogers figures 4-5 shows an apparatus configured to protect building-related elements from collision damages (able to function as claimed) comprising: a first bumper member (3, figure 4) comprising an anterior portion (8) and a posterior portion (13), the first bumper defining a cavity; and a frame rail (6 left, figure 4) connected to the posterior portion of the bumper member; wherein the frame rail is configured to be coupled to a surface and the bumper member is configured to deflect impact forces around a portion of the cavity (able to function as claimed) and away from a building related element disposed within the cavity (Rogers structure is able to function to deflect as needed, and it is unclear yet what the element is; furthermore, the impact forces are not yet claimed.)
Per claim 2, Rogers shows a second frame rail (6 right figure 4) connected to the posterior portion of the bumper member, wherein the second frame rail is configured to be coupled to the surface.
	Per claim 4, Rogers further shows a second bumper member (figure 4, the 3 on the other side of 2/6) comprising an anterior portion (8) and a posterior portion (13), together defining a cavity, wherein the frame rail (6) is connected to the posterior portion of each of the first and second bumper members. 
	Per claims 5-6, Rogers further shows the first bumper member further comprises an arm member(10), wherein the frame rail is connected to the arm member.
	Per claim 9, Rogers further shows the apparatus is configured to prevent an object from reaching the surface when the impact force is received on at least a portion of the first bumper member (able to function as claimed).
Claim(s) 1, 4, 7, 9 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Newman (8789801).
Per claim 1, Newman figures 4-5 shows an apparatus configured to protect building-related elements from collision damages (able to function as claimed) comprising: a first bumper member (the members forming cavity 14, figure 13b) comprising an anterior portion and a posterior portion, the first bumper defining a cavity; and a frame rail (the bar connecting the cavities in the front and back in figure 13b) connected to the posterior portion of the bumper member; wherein the frame rail is configured to be coupled to a surface and the bumper member is configured to deflect impact forces around a portion of the cavity (able to function as claimed) and away from a building related element disposed within the cavity ((Newman structure is able to function to deflect as needed, and it is unclear yet what the element is; furthermore, the impact forces are not yet claimed.)
Per claim 4, Newman shows a second bumper member (the member forming the cavity in the back) comprising an interior portion and a posterior portion, together defining a cavity, wherein the frame rail is connected to the posterior portion of each of the first and second bumper members.
Per claims 7, 9, Newman shows the anterior portion (the part of the member where it touches the ground in figure 13b) of the bumper member is an arch, the apparatus is configured to prevent an object from reaching the surface when the impact force is received on at least a portion of the first bumper member (able to function as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (6843453).
Rogers shows all the claimed limitations except for the frame rail comprises an angle iron. 
Rogers further discloses the rail being made of “….metal….line 48 col 3), the rail being of a plurality of shapes including “ ….triangular or any other cross section…col 3 line 52).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rogers’s structures to show the frame rail comprising an angle iron in order to form a strong frame with angle iron instead of other disclosed possible shapes and materials.
Per claim 8, Rogers as modified further shows the frame rails being angle irons and the surface is a column (the column is not a positively claimed structure), wherein the first and second rails are configured to couple to parallel edges of the column (able to function as claimed).
Per claim 12, Rogers as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of protecting building related elements from collision damages with Rogers’ modified structures.
Per claim 16-18, Rogers as modified further shows the apparatus having first and second bar lumens having a linear side, a curved side, a first arm member, and a second arm member, the first and second arm members extending from the linear side at a first angle between the linear side and the first arm member and a second angle between the linear side and the second arm member, a first angle iron having a first portion coupled at the first angle to a second portion, a second angle iron having a first portion coupled at the second angle to a second portion, wherein the first angle iron is coupled to the first and second guard bar lumens along at least a portion of the first angle of the first and second guard bar lumens, and the second angle iron is coupled to the first and second bar lumens along at least a portion of the second angle of the first and second guard bar lumens, the first portion of the first angle iron is coupled to the linear side of the first/second guard bar lumen and the second portion of the first/second angle iron is coupled to the first arm member of the first guard bar lumen, and the first portion of the second angle iron is coupled to the linear side of the first guard bar lumen and the second portion of the second angle iron is coupled to the second arm member of the first guard bar lumen, the first guard bar is configured to deflect impact forces away from a building related element disposed within the cavity ((Rogers structure is able to function to deflect as needed, and it is unclear yet what the element is; furthermore, the impact forces are not yet claimed.)
Claim 10-11, 13, 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (6843453).
Rogers shows all the claimed structural limitations.   The claimed method steps would have been the obvious method steps of protecting building related elements from collision damages with Rogers’ structures.
Claim 10, 13, 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (8789801).
Newman shows all the claimed structural limitations.   The claimed method steps would have been the obvious method steps of protecting building related elements from collision damages with Newman’s structures.
Allowable Subject Matter
Claim 14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not show the apparatus having the surface being a column in combination with other claimed limitations.
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references Rogers and Newman are to different utilities and of different intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The references each show the claimed the structural members and able to be configured to function as claimed.
With respect to the added limitation of “configured to deflect impact forces away from a building related element disposed within the cavity”, examiner respectfully states that the references show the claimed structural limitations and able to be configured to function as claimed.  as set forth above,  (Rogers and Newman structure both are able to function to deflect as needed, and it is unclear yet what the element is; furthermore, the impact forces are not yet claimed.)  
There are currently claimed no structural differences between the references and the claims as set forth.  The references meet the criteria for the rejections as set forth above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

7/2/2022